09/29/2020
                                                17)
           IN THE SUPREME COURT                  141 STA       ''OF MONTANA

                                         DA 20-0254

                                                                    SEP 2 9 2020
                                                                  Bowen Greenwood
                                                                                 Court
                                                                Glen< of Supreme
                                                                   State of Montana
IN THE MATTER OF:

J.S.L. and J.R.L.,                                                   ORDER

             Youths in Need of Care.




        Appellant Mother, by and through counsel, moves this Court for an order
supplementing the record. The State has filed a response and opposes Mother's motion in
part.
        Mother appeals the Fourth Judicial District Court's April 9,2020 decision to place the
children with Father and dismiss Missoula County Cause No. DN-19-18 without prejudice.
She seeks to add the following to the record on appeal: 1) court docurnents related to
Father's 2017-2018 crirninal case,and 2)the June 29,2020 district court orders disrnissing a
different abuse and neglect proceeding involving Mother and her infant twins, along with the
CFS motion to dismiss and affidavit that preceded these orders. The State concedes that the
record should be supplemented with Father's criminal case records in Missoula County
Cause No. DC 17-195, because the District Court took judicial notice of that case during
these proceedings. However,unlike in Father's criminal case, the District Court did not take
judicial notice of those records related to Mother and her infant twins in Missoula County
Cause Nos.DN 19-87 and DN 19-88 during these proceedings. Nor were the cases listed as
companion or related cases to J.S.L.'s or J.R.L.'s cases. Additionally, Mother seeks to
supplernent motions and orders that were filed well after the order from which Mother
appeals.
       This Court's review is based on records and information before the District Court at
the time of its decision. In a direct appeal,this Court does not consider evidence outside the
record made before the trial court. See, e.g., Johnson v. Killingsworth, 271 Mont. 1, 2,
894 P.2d 272,273 (1995). The court documents from Mother's Cause Nos. DN 19-87 and
DN 19-88 were not judicially noticed by the District Court in this case and occurred well
after the order from which Mother appeals.
       IT IS THEREFORE ORDERED that the motion to supplement the record with
documents filed in Fourth Judicial District Cause Nos. DN 19-87 and DN 19-88
(Missoula County) is DENIED.
       IT IS FURTHER ORDERED that the motion to supplement the record with
documents    filed   in   Father's   criminal     case, Fourth    Judicial   District Court
Cause No. DC 17-195 (Missoula County), is GRANTED.
       The Clerk of this Court is directed to file as part of the record on appeal the
documents submitted as Exhibit A to Mother's Motion to Supplement. Mother's Exhibit B
is rejected and shall not be made part of the record.
       The Clerk is directed further to provide a copy of this Order to counsel of record.
                          �
       DATED this C:.j-day of September,2020.




                                                                  Justices


                                              2